DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 ‘the binder’ in line 1 when the parent claims include binder in a barrier and a binder in a top coat.  This renders the claim indefinite because it is unclear which binder is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 13, 19, 20, 23, 33, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyengar (US 2007/0087212 A1).
Regarding claims 1-3, Iyengar teaches a paperboard structure comprising: a paperboard substrate 12 (0016) having a first major side and a second major side; a barrier coating layer 14 on the first major side of the paperboard substrate, wherein the barrier coating layer comprises binder (2-5 parts; 0029); a top coat 16 on the first major side of the paperboard substrate, wherein the top coat defines an outermost surface of the paperboard structure (Fig. 1), wherein the top coat comprises binder (1-4 parts; 0030), wherein an amount of the binder in the top coat (1-4 parts; 0030) is less than an amount of the binder in the barrier coating layer (2-5 parts), wherein the barrier coating layer 14 is positioned between the paperboard substrate 12 and the top coat 16 (Fig. 1).  Iyengar does not teach the claimed property of a blocking rate.  Iyengar anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Iyengard is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 10, Iyengar teaches the barrier coating layer has a coat weight ranging from about 2 lb/3000 ft2 to about 20 lb/3000ft2 (4-5 lbs/3000 ft2; 0029).
Regarding claim 13, Iyengar teaches the barrier coating layer further comprises pigment (0029).
Regarding claim 19, Iyengar teaches the pigment comprises at least one of a clay pigment (0029), a CaCO3 pigment, a plastic pigment, a titanium dioxide pigment (0029), and a talc pigment.
Regarding claim 20, Iyengar teaches the top coat has a coat weight ranging from about 2 lb/3000ft2 to about 10 lb/3000ft2 (3.25-3.75 lbs/3000ft2; 0030).
Regarding claim 23, Iyengar teaches the top coat further comprises pigment (0030).
Regarding claim 33, Iyengard does not teach the specific claimed property of 30-minute-water-Cobb rating. Iyengard anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Regarding claim 36, Iyengard does not teach the specific claimed property of a water vapor transmission rate. Iyengard anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Iyengard is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent. 
Regarding claim 39, Iyengar teaches a paperboard structure comprising: a paperboard substrate 12 (0016) having a first major side and a second major side; a barrier coating layer 14 on the first major side of the paperboard substrate, wherein the barrier coating layer comprises binder (2-5 parts; 0029); a top coat 16 on the first major side of the paperboard substrate, wherein the top coat defines an outermost surface of the paperboard structure (Fig. 1), wherein the top coat comprises binder (1-4 parts; 0030), wherein a binder to pigment ratio in the top coat (1-4 parts per 100 parts pigment; 0030) is less than a binder to pigment ratio in the barrier coating layer (2-5 parts per 100 parts pigment; 0029), wherein the barrier coating layer 14 is positioned between the paperboard substrate 12 and the top coat 16 (Fig. 1).  Iyengar does not teach the claimed property of a blocking rate.  Iyengard anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by .

Claims 1-3, 10, 13, 19-20, 23, 29, 32-33, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Repecki (US 2011/0217518).
Regarding claims 1-3, Repecki teaches a paperboard structure comprising: a paperboard substrate 22 (0019) having a first major side and a second major side; a barrier coating layer 24 on the first major side of the paperboard substrate, wherein the barrier coating layer comprises binder (0022; 14 of 138 parts composition applied preferably at 8-10 lbs per 500 sheets); a top coat 30 on the first major side of the paperboard substrate, wherein the top coat defines an outermost surface of the paperboard structure (Fig. 2), wherein the top coat comprises binder (0026; 23 of 151 parts composition applied preferably at 3-5 lbs per 500 sheets), wherein an amount of the binder in the top coatis less than an amount of the binder in the barrier coating layer (given the coating thicknesses and ratios, the amount of binder substrate top coat is less than the base coat for a given area of substrate), wherein the barrier coating layer 24 is positioned between the paperboard substrate 22 and the top coat 30 (Fig. 2).  Repecki does not teach the claimed property of a blocking rate.  Repecki anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Repecki is 
Regarding claim 10, Repecki teaches the barrier coating layer has a coat weight ranging from about 2 lb/3000 ft2 to about 20 lb/3000ft2 (0023).
Regarding claim 13, Repecki teaches the barrier coating layer further comprises pigment (0022).
Regarding claim 19, Repecki teaches the pigment comprises at least one of a clay pigment (0022), a CaCO3 pigment, a plastic pigment, a titanium dioxide pigment (0029), and a talc pigment.
Regarding claim 20, Repecki teaches the top coat has a coat weight ranging from about 2 lb/3000ft2 to about 10 lb/3000ft2 (0026).
Regarding claim 23, Repecki teaches the top coat further comprises pigment (0026).
Regarding claim 29, Repecki teaches the top coat pigment comprises at least one of clay pigment and calcium carbonate pigment (0026).
Regarding claim 32, Repecki teaches one or more layers of printable coatings on the second major side (Repecki teaches poster board 0006, which is printable).
Regarding claim 33, Repecki does not teach the specific claimed property of 30-minute-water-Cobb rating. Repecki anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Repecki is substantially 
Regarding claim 36, Repecki does not teach the specific claimed property of a water vapor transmission rate. Repecki anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Repecki is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10, 13-15, 17, 19, 23-25, 27, 29-31, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1).  
Regarding claims 1-3 and 39, Mongrain (Fig. 1A) teaches a paperboard structure comprising: a paperboard substrate 12 (0087) having a first major side B and a second major 
Regarding an amount of binder, Mongrain teaches the barrier coating layer uses binder and pigment (0012-0013) provide a moisture barrier (0011), but Mongrain is silent regarding any ratios. Koenig teaches an analogous paperboard substrate used for cups (0027) and hydrophobic composition 224 made from the same compounds (0067-0070) and teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2.  It would have been obvious to one of ordinary skill in the art to modify the structure of Mongrain to use the ratio of Koenig with the motivation of design preference as it constitutes applying a known technique to a known device to yield predictable results.
Regarding a top coat, Mongrain does teach using a grease barrier on the outer coating B (0011).  McDonnell teaches a container sealed for grease resistance and teaches adding additional layers of pigmented coating 32 and top coat 34 to the outer surface (0026) over a grease resistant coating 28 (Fig. 1; 0049) for the purpose of masking or hiding oil or grease stains (0017).  It would have been obvious to one of ordinary skill in the art to add these pigmented coatings of McDonnell for that purpose.  McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039) and McDonnell (0058-0059) teaches using a same type of binder and pigment combination as and Mongrain (0012-0013). This amount of binder taught by McDonnell in a top coat used in conjunction with most of the range taught by Koenig teaches the claimed invention.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by Modified Mongrain is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 10, Mongrain teaches the barrier coating layer has a coat weight of at most 20 g/m².  This converts to 12 lb/3000 ft² and anticipates the range of 2 lb/3000 ft² to 20 Ib/3000 ft², see MPEP 2131.03.
Regarding claim 13, Mongrain teaches the barrier coating further comprises pigment (0120).
Regarding claims 14-15, Mongrain is modified to form the barrier coating with the composition ratio as taught by Koenig, and Koenig teaches forming a composition where the pigment is 20-90% of the composition by weight (0017), which means the binder to pigment ratio of Koenig ranges from 1:9 to 4:1; which includes greater than 1:2 and anticipates the claimed range of 1:2 to about 9:1, see MPEP 2131.03.
Regarding claim 17, Mongrain teaches the barrier coating binder comprises at least one of styrene-acrylate (0119), styrene-butadiene rubber (0119), ethylene acrylic acid, polyvinyl acetate, polyvinyl acrylic, and polyester dispersion (0019).
Regarding claim 19, Mongrain teaches the barrier coating pigment comprises at least one of a clay pigment (0120), a CaCO3 pigment (0120), a plastic pigment, a titanium dioxide pigment (0120), and a talc pigment (0120).
Regarding claims 23-25, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches a top coat using a binder to pigment ratio that is on a range of 1:2.3-1:4 (0039).  This anticipates the claimed ranges of 1:2 to about 1:10 and 1:2.5 to about 1:8, see MPEP 2131.03.
Regarding claim 27, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat binder comprises at least one of styrene-acrylate, styrene-butadiene rubber (0058), polyvinyl acetate (0058), polyvinyl acrylic, ethylene acrylic acid, and polyester dispersion.
Regarding claim 29, Mongrain is modified with the top coat of McDonnell, and McDonnell teaches using a top coat pigment that comprises at least one of clay (0059) pigment and calcium carbonate (0059) pigment.
Regarding claims 30-31, Mongrain teaches the barrier coating layer (layer B; Fig. 1A) may be applied as two layers of the same material (0118).  This application is would be a barrier coating layer with another basecoat layer that is a barrier coating layer.
Regarding claim 33, modified Mongrain does not teach the specific claimed property of 30-minute-water-Cobb rating. modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 
Regarding claim 36, modified Mongrain does not teach the specific claimed property of a water vapor transmission rate.  Modified Mongrain anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Mongrain is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mongrain (US 2018/0058010 A1) in view of Koenig (US 2016/0349318 A1) in view of McDonnell et al. (US 2003/0226648 A1) as applied to claim 1 above, and further in view of Repecki (US 2011/0217518).  Mongrain is modified to use the top coat of McDonnell, and McDonnell does not teach applying the top coat with any specific coat weight.  Repecki teaches an analogous paperboard construction using a top coat having a binder and pigment (0026) and teaches applying a top coat at a weight of 3-7 lbs per 500 sheets, each sheet being 25x38 inches.  This converts to approximately 2.7 lb/3000 ft² to 6.3 lb/3000 ft².  It would have been obvious to one of ordinary skill in the art to apply a top coat using the weight of Repecki with the motivation of .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734